Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to as ineligible under subject eligibility test. In the Subject Matter Eligibility Test for Products and Processes (Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74621), step 1, the claimed invention is a process, machine, manufacture or composition of matter. Also, see revised guidance 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Claim 1
In step 2A: prong 1 inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “a data pre-processor configured to perform data analytics on a new dataset and compare the data analytics from the new dataset with analytics from an existing dataset; a machine learning model configured to be trained from the existing dataset; a model tester configured to test behaviors performed by the machine learning model, and to compare a set of behaviors performed by the machine learning model prior to being trained with the new dataset with the set of behaviors performed by the machine learning model subsequent to being trained with the new dataset; and a fairness analyzer configured to test predictions made by the machine learning model for biases.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A: prong 2 inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “a pre-processor, a machine learning model, a model tester, fairness analysis”.  However, Enfish v. Microsoft in concluding that “the claims were not directed to an abstract idea, the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”. As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2.

Claim 6
 In step 2A: prong 1 inquires “does the claim recite an abstract idea, law or natural phenomenon”. Claim 6 claim appears to directed to an abstract idea.  In this case, “acquiring a new dataset for integration with an existing dataset, wherein the existing dataset is used to train a model, calculating a baseline of variation for the existing dataset by evaluating characteristics of the existing dataset; determining an output value by evaluating characteristics of the new dataset: comparing the output value to the baseline of variation to generate a variance of the output value to the baseline of variation; and determining whether the variance is within an acceptable range of the baseline of variation.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A: prong 2 inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  Examiner submits WEIDER et al. (U.S. Publication 2020/0380309) rejection below is sufficient to rebut presumption of whether the claimed invention pertains to an improvement.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2.
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits this analysis was considered in step 2A.
Claim 14
 In step 2A: prong 1 inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “acquire a new dataset for integration with an existing dataset, wherein the existing dataset is used to train a model; calculate a baseline of variation for the existing dataset by evaluating characteristics of the existing dataset; determine an output value by evaluating characteristics of the new dataset;  P201808574US01Page 25 of 29compare the output value to the baseline of variation to generate a variance of the output value to the baseline of variation; and determine whether the variance is within an acceptable range of the baseline of variation.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A: prong 2 inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “a computer readable storage medium”.  However, Enfish v. Microsoft in concluding that “the claims were not directed to an abstract idea, the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”. Examiner submits WEIDER et al. (U.S. Publication 2020/0380309) rejection below is sufficient to rebut presumption of whether the claimed invention pertains to an improvement.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2.
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits this analysis was considered in step 2A.
Dependent Claims
As to claims 2-5, 7-13 & 15-20, these claims are allowed due to their dependence on claims 1, 6 & 14 and are allowed for the same reasons.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12-13 & 19-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by
WEIDER et al. (U.S. Publication 2020/0380309)
As to claims 6 & 14, WEIDER discloses a method comprising: acquiring a new dataset for integration (via 625, Fig. 6 & [0059] discloses selecting a data subset from an original dataset. Examiner submits this set collectively is new vs. the original set by total comparison) with an existing dataset (via 625, Fig. 6 & [0059] discloses an original dataset) , wherein the existing dataset is used to train a model (via 645, Fig. 6 & [0059] discloses the training a model based on the original dataset if no bias is detected @640, Fig. 6), calculating a baseline of variation for the existing dataset by evaluating characteristics of the existing dataset (via 635, Fig. 6 & [0058-0060] discloses examining original data subsets for bias…This includes statistical analysis identifying a distribution (e.g. baseline of variation) across multiple categories of one or more features of the original data subset…See desired distribution [0058]);
determining an output value by evaluating characteristics of the new dataset: comparing the output value to the baseline of variation to generate a variance of the output value to the baseline of variation (via 635, Fig. 6 & [0060] discloses examining subsets for bias…This includes statistical analysis identifying a distribution (e.g. baseline of variation) across multiple categories of one or more features…See desired distribution [0058]); and determining whether the variance is within an acceptable range of the baseline of variation (via 640, Fig. 6 & [0060-0061] discloses examining subsets for bias…This includes statistical analysis identifying a distribution (e.g. baseline of variation) across multiple categories of one or more features…@640, Fig. 6..it is determined if bias via @635, Fig. 6 detected (e.g. an acceptable range of the baseline of variation… See desired distribution [0058]).
As to claims 7 & 15, WEIDER discloses everything as disclosed in claims 6 & 14. In addition, WEIDER discloses adding/integrating the new dataset to the existing dataset, upon determining that the variance is within the acceptable range of the baseline of variation. (See Fig. 6 wherein if subset acquired @625-630, Fig. 6 has no biased detected @640….inclusion of this subset in broader data proceeds to model training)
As to claims 8 & 16, WEIDER discloses everything as disclosed in claims 6 & 14. In addition, WEIDER discloses rejecting the new dataset, upon determining that the variance is not within the acceptable range of the baseline of variation. (See Fig. 6 wherein if subset acquired @625-630, Fig. 6 has biased detected @640….rejection of this subset to proceed ‘as is’ in is rejected)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over WEIDER et al. (U.S. Publication 2020/0380309) in view of Austin (Balance diagnostics for comparing the distribution of baseline covariates between treatment groups in propensity-score matched samples, Published 2009)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claims 9 & 17, WEIDER discloses everything as disclosed in claims 6 & 14 but is silent to wherein the baseline of variation is calculated by determining a standard deviation for the existing dataset and the output value is calculated by determining a deviation from the standard deviation for the existing dataset.
However,  Austin’s Summary, Sections 2.2, 3.2, 3.3, 4.1.1 & 4.2.1 discloses wherein the baseline of variation is calculated by determining a standard deviation for the existing dataset and the output value is calculated by determining a deviation from the standard deviation for the existing dataset. (Summary for example, discloses comparing means and prevalence’s of baseline characteristics using standardized differences)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify WEIDER’s disclosure to include the above limitations in order to determine the degree to which matching on the estimated propensity score has reduced or eliminated systematic differences. 
Claims 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over WEIDER et al. (U.S. Publication 2020/0380309) in view of Steiner et al. (U.S. Publication 2012/0216257)
As to claims 11 & 18, WEIDER discloses everything as disclosed in claims 6 & 14. In addition, WEIDER discloses receiving a raw dataset; preprocessing the raw dataset into a processed dataset; instantiating a distributed ledger to manage the processed dataset; inviting annotators to individually generate annotations for the processed dataset; and accepting the processed dataset as the new dataset upon determining that the annotations are in agreement with each other.
However, Steiner discloses receiving a raw dataset; preprocessing the raw dataset into a processed dataset; instantiating a distributed ledger to manage the processed dataset; inviting annotators to individually generate annotations for the processed dataset; and accepting the processed dataset as the new dataset upon determining that the annotations are in agreement with each other. ([0018-0035] discloses approving and rejecting the “tagging” (e.g. annotations) of digital photographs in a social media network)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify WEIDER’s disclosure to include the above limitations in order to facilitate collective and streamlined in a secure manner. 
CONCLUSION
No prior art has been found for claims 1-5, 10, 12-13 & 19-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661